          Case 7:20-cv-07537-KMK-JCM                    Document 59 Filed 09/07/21 Page 1 of 1
          Case 7:20-cv-07537-KMK-JCM Document 60 Filed 09/07/21 Page 1 of 1

                                                                 MEMO ENDORSED
COVINGTON                                                                 Covington & Burling LLP
                                                                          The New York Times Building
BEIJING   BRUSSELS   DUBAI   FRANKFURT   JOHANNESBURG
                                                                          620 Eighth Avenue
LONDON    LOS ANGELES    NEW YORK   PALO ALTO
                                                                          NewYork, NY 10018-1405
SAN FRANCISCO    SEOUL   SHANGHAI   WASHINGTON
                                                                          T +1 212 8411000




ByCM/ECF                                                                  September 7, 2021

The Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street, Rm. 533
White Plains, NY 10601-4150


          Re: Pro-Hitter Corp. v. Amazon.com, Inc., et al., No. 7:20-cv-
                07537 (S.D.N.Y.)

Dear Judge Karas:

        Plaintiff Pro-Hitter Corp. ("Pro-Hitter") and Defendants Amazon.com, Inc. and
Amazon.com Services LLC (collectively, "Amazon") hereby jointly request the adjournment of
the telephonic status conference scheduled for September 9, 2021.

        On August 24, 2021, the parties executed a written settlement agreement (the
"Settlement") resolving all of the claims in this matter. See Dkt. No. 56. Pursuant to the terms
of the Settlement, the parties anticipate filing dismissal papers on or before September 27, 2021.
See Dkt. Nos. 56 & 57. In light of the Settlement, the parties respectfully submit that a status
conference in this matter is unnecessary at this time.
      This is the parties' second request for an adjournment. The parties' first request for an
adjournment was granted. See Dkt. No. 47. Both parties request this second adjournment.

      Granted.                                                            Respectfully submitted,

                                                                          S/ William E. O'Neil

                                                                          William E. 0 'Neil



cc:       All counsel of record (by CM/ECF)
